United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2194
                                   ___________

Sharnell M. Horne,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Denny’s Restaurant,                     *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: February 20, 2006
                                Filed: February 24, 2006
                                 ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Sharnell M. Horne appeals the district court’s1 denial of the post-judgment
motions she filed more than ten days after the dismissal of her civil action against
Denny’s Restaurants (Denny’s). Liberally construing these as Federal Rule of Civil
Procedure 60(b) motions, see Sanders v. Clemco Indus., 862 F.2d 161, 164-65, 169
(8th Cir. 1988) (construing reconsideration motion filed more than 10 days after entry
of judgment under Rule 60(b)), we conclude the district court did not abuse its
discretion in denying them, see Arnold v. Wood, 238 F.3d 992, 998 (8th Cir.)

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District Court of Nebraska.
(standard of review; no abuse of discretion where appellant’s “Rule 60(b) motion
largely reasserted contentions made in earlier motions” and “failed to demonstrate
exceptional circumstances warranting post-judgment relief”), cert. denied, 534 U.S.
975 (2001).

     Accordingly, we affirm. We also deny as moot Denny’s motions to strike
Horne’s post-appeal submissions. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-